Atkinson, J.,
delivered the opinion of the court:
The facts, or rather a brief history, of the case are as follows:
A claim for the loss of 200 head of cattle captured or stolen by the Sioux Indians in 1872 was filed in this court March 1, 1894, under the Indian depredation act of 1891, by *264Thomas J. Seehorn, as administrator of Cornelius C. Cox, deceased. Defendants’ attorney, on January 3, 1895, reported to the court that the said Cox, from whom the stock was alleged to have been taken, was still alive, and thereupon filed a motion to dismiss the petition. On February 26 of that year claimant’s counsel presented a motion to substitute said Cox as the proper party plaintiff, which motion was overruled, for the reasons (1) that the suit had been improvidently brought, and (2) as the jurisdictional limitation of three years had expired in which a suit could be brought under the Indian depredation act, the petition could not be* entertained for want of jurisdiction by the court. Shortly thereafter the case was referred to the court by Congress for findings of fact under the Tucker Act (24 Stat., 505) in the name of Frank H. Church, administrator of the said C. C. Cox, who in the meantime had in reality departed-this life. On December 12, 1906, the defendants’ counsel filed a motion to dismiss the case, because the court could not take jurisdiction of an Indian depredation submitted under the Tucker Act, for the reason that the liability, if any existed, is primarily against the Indians and not against the United States, except as guarantors, and also that said act does not extend to Indian depredations. This motion was sustained by the court, and was certified to the Congress December 18, 1907. Again, on March 8, 1908, the case was once more referred to ' the court by a resolution of the United States Senate under said Tucker Act',1 and was docketed as No. 13741, Congressional. Again, on April 2, 1909, defendants’ counsel moved to dismiss the petition on the, ground that it had been previously dismissed under a former calendar number, and on December 1, 1909, the motion was overruled, with leave to renew the same on the trial of the case, if it should thereafter be considered upon the merits.
On the 2d day of April, 1912, the case came on to be heard, and was duly argued by counsel, and after mature consideration in conference it was held by a majority of the court that it was without jurisdiction to hear the same, and that the petition should be dismissed, which action of the majority of the court was never reported. It is now ordered *265that the petition be dismissed and a copy of this opinion be certified to the Congress.